DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1, 8 and 15 are allowed because there is no prior art that teaches the underlined portion of the independent claims as recited below:

Regarding claim 1 “An apparatus to migrate a physical server host from a virtual standard switch to a virtual distributed switch, the apparatus comprising:
a user input interface to obtain a user-selection of first physical network interface cards of a first physical server host to migrate from the virtual standard switch to the virtual distributed switch; a configurator to:
generate a proposed migration plan to generate a valid network configuration by modifying a user-provided configuration setting based on migration rule in response to the user-provided configuration setting not satisfying the migration rule, the proposed migration plan to configure the virtual distributed switch using network configuration settings of the virtual standard switch corresponding to the first physical network interface cards;
generate a user-approved migration plan based on a user-selection responsive to the proposed migration plan; and
determine whether the user-approved migration plan matches the proposed migration plan; and
a virtual distributed switch creator to, in response to the user-approved migration plan matching the proposed migration plan, create the virtual distributed switch in the first physical server host and a second physical server host, the configurator to configure the network configuration settings of the virtual standard switch in the virtual distributed switch.”

Regarding claim 8 “A non-transitory computer readable storage medium comprising instructions that, when executed, cause one or more processors to at least:
obtain a user-selection of first physical network interface cards of a first physical server host to migrate from a virtual standard switch to a virtual distributed switch; 
generate a proposed migration plan to generate a valid network configuration by modifying a user-provided configuration setting based on a migration rule in response to the user-provided configuration setting not satisfying the migration rule, the proposed migration plan to configure the virtual distributed switch using network configuration settings of the virtual standard switch corresponding to the first physical network interface cards; 
generate a user-approved migration plan based on a user-selection responsive to the proposed migration plan;
determine whether the user-approved migration plan matches the proposed migration plan; and
in response to the user-approved migration plan matching the proposed migration plan:
create the virtual distributed switch in the first physical server host and a second physical server host, and
configure the network configuration settings of the virtual standard switch in the virtual distributed switch.”


Regarding claim 15 “A method to migrate a physical server host from a virtual standard switch to a virtual distributed switch, the method comprising:
obtaining a user-selection of first physical network interface cards of a first
physical server host to migrate from the virtual standard switch to the virtual distributed switch;
generating a first proposed migration plan to generate a valid network configuration by modifying a user-provided configuration setting based on a migration rule-when in response to the user-provided configuration setting not satisfying the migration rule, the first proposed migration plan to configure the virtual distributed switch using network configuration settings of the virtual standard switch corresponding to the first physical network interface cards;
generating a user-approved migration plan based on a user-selection responsive to the proposed migration plan;
determining whether the user-approved migration plan matches the proposed migration plan; and
in response to the user-approved migration plan matching the proposed migration plan:
creating the virtual distributed switch in the first physical server host and a second physical server host, and
configuring the network configuration settings of the virtual standard switch in the virtual distributed switch.”

Cheeniyil et al. (US 2003/0078057) discloses a method of migrating a process instant executing as per an original process definition in a workflow management system (see paragraph [0001]).  An original process definition is provisioned which is modified during the execution of the instances.  The modification is provided by a user, the definition is compiled to make it free from errors and loaded into a process engine (see paragraph [0038]).  Each process instance is checked whether it meets a migration condition (see paragraphs [0021] and [0025]). Cheeniyil discloses a method of migration of a process instance of a workflow in which an original process definition is modified by a user-definition, each process is determined whether it satisfies a migration condition, however, Cheeniyil fails to teach a virtual distributed creator, in response to the user-defined migration plan matching a proposed migration plan, create a virtual distributed switch in a first host and a second host as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/L. T. N/Examiner, Art Unit 2459                                                                                                                                                                                                        
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459